Interim Decision #1668

MATTER or
In

WAR

MEMORIAL HOSPITAL

Visa Petition Proceedings
DET-11--3004

Deckled by Regional Commissioner September 8, 1966
A Canadian pathologist of distinguished merit and ability, who from time to
time will cross the border to a neighboring hospital in Michigan, when that
hospital's regular pathologist is away, to perform only isolated pathological
services which cannot be delayed until the return of the staff pithqlogist r
(1) iselgbfornmaitcls onuderti10(a)5H
of the Immigration and Nationality Act, since he win perform only isolated

emergent pathological services and will not occupy the position of pathologist, which is a permanent one, in the absence of the staff pathologist.

The case is on appeal from the Acting District Director's denial of
the petition' to classify a nonimmigrant as an 'alien of distinguished
merit and ability to perform temporary services of an exceptional
nature.

The petitioner, War Memorial Hospital, is a general hospital located in Sault Ste. Marie, Michigan. The hospital desires to employ
the services of the beneficiary of the petition as a pathologist in emergencies when the hospital's regular.pathologist is not available.
The beneficiary, Dr. Fredric Percival Sparks, is a citizen of Canada, born in that country on October 16, 1901. Evidence has been
• presented that he received the degree of doctor of medicine from the
University of Alberta, Canada, on May 16, 1933; that he is a registeredlicentiate of the Medical.Council of Canada; and that he was
issued a Specialist Certificate in pathology and bacteriology by the
Royal College of Physicians and Surgeons of Canada on February 1,
1947. He resides in Sault Ste. Marie, Ontario, and is a pathologist
at Plummer Hospital in that city ; which is across the border from
Sault Ste. Marie, Michigan.

Dr. Sparks would be employed irregularly for emergency pathological work when the petitioner's regular pathologist is away, for
example,- for medical seminars or for short periodi of vacation. Dr.
Sparks would be paid from the petitioner's laboratory fund at the
-896

Interim Decision #1668
rate of $75 per autopsy and $10 per tissue examination. He would.
return to his post at Plummer Hospital in Sault Ste. Marie, Ontario,
upon completion of each emergency procedure.
The Acting District Director denied the petition on the ground
. that the work to be performed in. the United States is not temporary
in nature, in that the position is a permanent one and the petitioner's
desire to use the beneficiary for irregular service on emergency work
does not alter the permanent character of the position.
On appeal, the petitioning hospital states that there is no other
pathologist in the area upon whom it can call; that Dr. Spark's services would: be used three to six times a year to take care of emergency
surgical sped:ions only, and an occasional autopsy, during the absence of the regular pathologist; and that routine specimens accumulated during the latter's absence are processed by him after his
return.
Section 214(c) of the Immigration and Nationality Act provides
for the importation of an alien as a nonimmigrant under section
101(a) (15) (H) upon the petition of the importing employer. Section 101(a) (15) (H) defines such alien insofar as pertinent here as
follows:
An alien having a residence in a. foreign country which be has no intention
of abandoning (i) who is of distinguished merit and ability and who is
coming temporarily to the 'United States to perform temporary services of an
exceptional nature requiring such merit and ability; ... .

The petition and the supporting documents before us estsblish that
the beneficiary of the petition has a residence in a foreign country
which he has no intention of abandoning; that he is of distinguished
merit and ability; that he would be cominitecmporarily to the ;United
States; ind. that the *vices he would be coming to perform are of .
an exceptional nature requiring such merit and ability. The only
question to. be resolved is whethr • those services are temporary in
nature.
While the position of pathologist at the petitioning hospital must
be considered to be a permanent one, the beneficiary will not occupy
that position when the staff pathologist is away. He will perform
from time to time only isolated pathological services which are .emergant and cannot be delayed. until the return of the staff pathologist.
Therefore, we conclude that the services the beneficiary would perform are temporary services within the meaning of section 101(a)
(15) (H) cited above.
Since the requirements ofthe statute have been met, the petition is
approvable. Accordingly, the following order will be entered:
It is ordered that the petition be approved.
-

897

